E. BRYAN WILSON
Acting United States Attorney

KAREN E. VANDERGAW
A. JAMES KLUGMAN
CHRISTOPHER SCHROEDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: karen.vandergaw@usdoj.gov
Email: james.klugman@usdoj.gov
Email: chistopher.schroeder@usdoj.gov

Attorneys for the Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                       )
                                                  )
                               Plaintiff,         )
                                                  )       No. 3:16-cr-00086-SLG-DMS
                         vs.                      )
                                                  )
                                                  )
  JOHN PEARL SMITH, II,                           )
                                                  )
                              Defendant.          )
                                                  )

  UNITED STATES’S PROPOSED TRIAL SCHEDULING ORDER [ECF No. 1095]

       Consistent with the Court’s order, the United States submits the following proposed

trial scheduling order. The parties conferred regarding the scheduling order, but did not agree

to a schedule. The United States opposes an order requiring it to furnish a witness list: because

this is no longer a capital case, the requirement of a witness list under 18 U.S.C. § 3432 no

US v. John Pearl Smith II
3:16-cr-00086                               Page 1 of 4
          Case 3:16-cr-00086-SLG Document 1099 Filed 07/08/21 Page 1 of 4
longer applies. United States v. Payseur, 501 F.2d 966, 972 (9th Cir. 1974). As this case has

been thoroughly litigated, the United States further submits that an extended pretrial motions

deadline should not be permitted, as the motions deadlines elapsed in 2019.

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //

       //




US v. John Pearl Smith II
3:16-cr-00086                          Page 2 of 4
            Case 3:16-cr-00086-SLG Document 1099 Filed 07/08/21 Page 2 of 4
Scheduling Order


Type of pre-trial disclosure/deadline                      Deadline


Updates to Rule 609 Motions in Limine                      September 7, 2021

Rule 609 Motions in Limine Responses                       September 14, 2021

Trial Brief, Proposed Jury Instructions, Proposed          September 20, 2021
Voir Dire, Parties to produce remaining Jencks
statements *

Final Pretrial Conference                                  September 27, 2021

Exchange of Exhibits in digital and hard copy/Lodge        October 4, 2021
Copy of Exhibits with Court

TRIAL                                                      October 18, 2021, at 9:00 a.m.




      //

      //

      //

      //

      //

      //

      //



*
  Although this deadline is not enforceable, see United States v. Taylor, 802 F.2d 1108, 1118
(9th Cir. 1986), the United States intends on producing the remaining Jencks materials by the
deadline ordered by the Court.


        Case 3:16-cr-00086-SLG Document 1099 Filed 07/08/21 Page 3 of 4
Respectfully submitted this 8th day of July, 2021 in Anchorage, Alaska.

                                                E. BRYAN WILSON
                                                Acting United States Attorney

                                                /s/ __Karen Vandergaw_____

                                                Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that on July 8, 2021, a copy
of the foregoing was served via the CM/ECF
system on:

Suzanne Lee Elliot
Mark Larrañaga
Theresa Duncan

/s/ Karen Vandergaw




US v. John Pearl Smith II
3:16-cr-00086-SLG-DMS                  Page 4 of 4



        Case 3:16-cr-00086-SLG Document 1099 Filed 07/08/21 Page 4 of 4
